Notice: This opinion is subject to correction before publication in the PACIFIC REPORTER.
    Readers are requested to bring errors to the attention of the Clerk of the Appellate Courts,
    303 K Street, Anchorage, Alaska 99501, phone (907) 264-0608, fax (907) 264-0878, email
    corrections@appellate.courts.state.ak.us.

             THE SUPREME COURT OF THE STATE OF ALASKA


MOIRA M.,                                    )
                                             )        Supreme Court No. S-15952
                    Appellant,               )
                                             )        Superior Court No. 3PA-13-00106 CN
    v.                                       )
                                             )        OPINION
STATE OF ALASKA,                             )
DEPARTMENT OF HEALTH &                       )        No. 7088 – March 18, 2016
SOCIAL SERVICES, OFFICE OF                   )
CHILDREN’S SERVICES,                         )
                                             )
                    Appellee.                )
                                             )

            Appeal from the Superior Court of the State of Alaska, Third
            Judicial District, Palmer, Vanessa White, Judge.

            Appearances: Rachel Cella, Assistant Public Defender, and
            Quinlan Steiner, Public Defender, Anchorage, for Appellant.
            Kathryn R. Vogel, Assistant Attorney General, Anchorage,
            and Craig W. Richards, Attorney General, Juneau, for
            Appellee. Rachel Levitt, Assistant Public Advocate, Palmer,
            and Richard Allen, Public Advocate, Anchorage, Guardian
            Ad Litem.

            Before: Stowers, Chief Justice, Fabe, Maassen, and Bolger,
            Justices. [Winfree, Justice, not participating.]

            BOLGER, Justice.
I.    INTRODUCTION

             The superior court terminated a mother’s parental rights based on evidence
that she failed to remedy her substance abuse and the danger this conduct posed to her
child. On appeal the mother first argues that the superior court erred when, prior to the
termination trial, it denied her request for a visitation review hearing. She also argues
that, at the termination trial, the superior court erroneously reduced the Office of
Children’s Services’s (OCS) burden to make reasonable reunification efforts after she
moved out of state. But the record and our case law support the superior court’s
decisions. The superior court denied the visitation review hearing because OCS
responded to the mother’s motion for a hearing by issuing a family contact plan that
appeared to fully address her concerns. And the superior court’s analysis of OCS’s
efforts properly considered the specific facts of her case. Accordingly we affirm the
superior court’s decision to terminate parental rights.
II.   FACTS AND PROCEEDINGS
      A.     Facts
             Abel, born in September 2012, is the son of Moira and Sam.1 Sam died
when Abel was three months old. After Sam’s death, Moira and Abel moved to Alaska
with Moira’s boyfriend, Jarvis.
             In the early morning hours of August 29, 2013, Palmer police officer James
Gipson noticed Moira walking alone along the road. After Moira declined Gipson’s
offer of a ride, Gipson continued driving until he noticed a car parked in a gravel lot.
Gipson approached the car, discovered it was unlocked, and found an unattended infant
in the back seat. While Gipson was waiting for backup assistance, Moira entered the lot



      1
             We use pseudonyms throughout to protect the family’s privacy.


                                           -2-                                     7088
and identified the car as belonging to her and the infant as her child. Gipson noticed
signs of impairment in Moira’s behavior and notified another officer to contact Moira
while Gipson remained with the infant. Moira was taken into custody, and while in
custody she admitted to using cannabis, asserted that she had used methamphetamine for
the first time the night before,2 and admitted that she had driven with Abel after using
these drugs. Moira was ultimately charged with endangering the welfare of a child in the
first degree, driving on a suspended license, driving under the influence, and misconduct
involving a controlled substance.3 After taking Moira into custody, the police released
Abel into the custody of Jarvis’s mother.
             Based on this incident, the police sent OCS a protective services report
regarding Abel, and OCS immediately began an investigation. OCS was initially unable
to locate Moira or Abel for several days. Upon finding them, OCS took Abel into
emergency custody, and the superior court granted OCS temporary custody. Because
Moira did not want Abel placed with relatives outside of Alaska, Abel was placed in a
foster home with a non-relative. OCS immediately began offering services to Moira:
it scheduled urinalyses (UAs) and hair follicle tests for controlled substances for both
Moira and Abel, arranged visitation, and offered to provide transportation to these
services. Though Moira missed her first visit with Abel, she did meet with an OCS
caseworker and submitted to UAs. The UAs came back positive for marijuana once in
September 2013 and twice in October 2013.



      2
           During the termination trial Moira asserted that she first tried
methamphetamine while in high school.
      3
            Moira ultimately pleaded guilty to endangering the welfare of a child and
driving under the influence. The charges for misconduct involving a controlled
substance and driving with a suspended license were dismissed.
                                            -3-                                    7088

             OCS also referred Moira to the Akeela Assessment Center where she took
a substance abuse assessment in September 2013. Moira reported that she had a history
of using alcohol, marijuana, hallucinogens, amphetamines, and opiates. The substance
abuse assessment concluded that Moira “exhibited a maladaptive behavioral pattern of
dependence for cannabis, leading to clinically significant impairment or distress,” and
recommended outpatient services and ongoing UAs.
             In October 2013 Moira was admitted to the Akeela Family Program, an
outpatient counseling program. About one month later, OCS and Moira developed a
case plan that required Moira to comply with the recommendations of her substance
abuse assessment, submit to UA testing, participate in a psychological evaluation, attend
parenting classes, and follow the visitation plan developed by Alaska Family Services.
Moira participated in the Akeela Family Program until January 2014. During this period,
she attended regular counseling sessions at Akeela, complied with regular UA testing,
took parenting classes, and took a behavioral health assessment at Mat-Su Health
Services. Moira also consistently visited Abel, generally multiple times per week,
through March 2014. During these visits Moira exhibited many positive parenting
attributes and few negative attributes, and she was able to meet many of the assigned
parenting goals.
             Despite Moira’s initial progress toward her case plan goals, she also
struggled. She admitted to using spice during this time, and she tested positive for
opiates in November 2013 and for both methamphetamine and opiates in
December 2013. As a result, her recommended drug treatment gradually increased from
outpatient services to residential care. But after late December 2013, Moira failed to
return to treatment at Akeela, and the next month she was discharged after reporting that
she would seek outpatient treatment with Alaska Family Services.



                                           -4-                                     7088

             Moira also began failing to maintain regular visitation with Abel. In spring
2014 she began attending fewer visits with him. Because Moira did not inform Alaska
Family Services about her absences ahead of time, it periodically had to stop and re-start
visitations. OCS also struggled to maintain contact with Moira, despite attempts to visit
Moira’s residence, calls to different phone numbers, and visits to her boyfriend’s
residence.
             Moira’s problems with law enforcement also continued. As a result of her
August 2013 arrest, Moira was sentenced to 15 days in jail with three years probation
and was ordered to participate in the Alcohol Safety Action Program as a probation
condition. But she failed to complete that program, and the State accordingly moved to
revoke her probation. In June 2014 she was arrested for shoplifting. The next month she
was arrested on an outstanding warrant for violating her probation conditions; at that
time, she reportedly admitted that she used heroin daily. In December 2014 she was
indicted for heroin possession.4
      B.     Proceedings
             In January 2014 the superior court adjudicated Abel a child in need of aid,
and in March 2014, after an uncontested disposition hearing, the court committed Abel
to OCS custody. OCS updated Moira’s case plan in July 2014. Noting that Moira had
made only initial progress, the updated plan recommended that Moira: (1) “complete a
substance abuse assessment and follow all recommendations”; (2) “participate in a
psychological evaluation and . . . follow all recommendations”; (3) “follow the family
contact plan for supervision of visits with [Alaska Family Services] and for telephonic
and face to face visits supervised by the foster parent,” and (4) “develop appropriate



      4
             During the termination trial, Moira admitted to using heroin “[a] couple
times in Alaska” and asserted that her use ended around August 2014.
                                           -5-                                      7088
parenting behaviors through parenting classes and . . . demonstrate these techniques
while at visitations.” OCS also recommended changing Abel’s permanency goal from
reunification to adoption. Moira opposed the permanency goal change, asserting that she
had scheduled a psychological evaluation and planned to participate in an updated
substance abuse assessment with Akeela.
             After her case plan was updated, Moira again began following through with
her case plan goals. In August 2014 she participated in a psychological evaluation with
Dr. Michael Rose and a substance abuse assessment at Akeela Assessment Center. The
substance abuse assessment found that Moira was dependent on amphetamines, cannabis,
nicotine, and alcohol.    Given Moira’s recent and regular use, the assessment
recommended detoxification as well as medium- or long-term residential treatment. The
psychological evaluation diagnosed Moira with perpetrating child neglect, struggling
with cannabis dependence and methamphetamine abuse (both in remission), and
exhibiting possible borderline personality. The evaluation recommended that Moira
abstain from using substances, engage in psychotherapy and substance abuse treatment,
demonstrate fiscal responsibility, and pursue parenting education.
             By the time Moira began to follow through with her case plan, however, the
superior court had already approved adoption as Abel’s permanency goal, finding that
Moira had not made substantial progress toward her case plan goals and that it would be
contrary to Abel’s best interests to return him to her custody.5 In September 2014 OCS
notified Moira that it planned to relocate Abel to Washington to live with Kayla, Abel’s
paternal grandmother. Moira initially objected to this decision and requested a
placement review hearing.




      5
             Moira did not request a contested hearing.

                                          -6-                                      7088
             The superior court held the placement review hearing in October 2014.
Shortly before the hearing, OCS assigned caseworker Lynette Anselm to Abel’s case,
and she was able to meet with Moira and Kayla at the hearing. At the hearing, Moira
changed her position and agreed that placing Abel with Kayla in Washington would
serve his best interests. She also testified that she was looking into substance abuse
treatment in Washington so that she could be closer to him.
             Shortly after the placement review hearing, Abel moved to Washington to
live with Kayla. OCS and Moira continued to communicate, but the extent of their
communication is unclear. Moira also had telephonic contact with Abel after his move,
but the extent of this contact is also not clear from the record. In December 2014, a few
months after Abel’s move, OCS petitioned to terminate Moira’s parental rights.
             In January 2015 Moira moved to Oregon to live with her family. At the
time, she had open criminal cases in Alaska, and by the time of the termination trial in
April 2015, multiple bench warrants had issued for her arrest. Once in Oregon, Moira
applied to the ARC Center, a nearby substance abuse treatment facility, and was put on
the wait list for an inpatient program. ARC offered Moira temporary outpatient
treatment, but Moira initially declined. And while on the wait list, Moira did not look
for work because employment was not readily available in the area.6 But she did
participate in Alcoholics Anonymous and Narcotics Anonymous once or twice a week.
             After her move Moira attempted to call Abel through Kayla, but Kayla did
not allow her to speak to him, telling her that OCS had cut off visitation. During this
time OCS was trying to locate Moira, and Anselm, the OCS caseworker, believed that
Moira was incarcerated in Alaska. According to Anselm, Moira did not tell OCS that she



      6
               Moira explained that she occasionally worked for her grandparents to cover
rent, but she did not ask them for additional work because she was focused on treatment.
                                           -7-                                     7088
planned to move to Oregon, and Anselm was not aware of Moira’s plans until after she
moved. After Kayla denied Moira contact with Abel, Moira’s attorney contacted OCS
in mid-January for clarification but heard no response and thus contacted OCS again in
mid-February. At a pretrial hearing in late January, Moira’s attorney also noted that
Moira was living in Oregon and raised the issue of visitation. Anselm testified that these
communications marked the first time she knew for certain that Moira was residing in
Oregon.
              Because she was unable to discuss visitation with OCS, Moira filed a
motion in mid-February 2015 requesting a visitation review hearing.7 She asked the
court to review whether OCS was complying with its obligation to provide her with
reasonable visitation8 and to require OCS to prove by clear and convincing evidence that
visitation was not in Abel’s best interests.9 Moira claimed that she had not had in-person
or phone contact with Abel since December 2014 and that OCS had not directly
responded to her requests for visitation. Moira asserted that, in effect, OCS had denied
visitation with Abel.
              In response, OCS established a family contact plan. The plan provided for
Kayla to call Moira three days per week and for the calls to last up to five minutes. It
also provided for supervised visitation between Moira and Abel once a week set up by
Washington Child Protective Services. OCS thereby opposed Moira’s motion for a


       7
             See CINA Rule 19.1(a) (“At any time in a proceeding, a parent . . . who has
been denied visitation . . . may move the court for a review hearing at which [OCS] must
show by clear and convincing evidence that visits are not in the child’s best interests.”).
       8
             See AS 47.10.080(p) (“If a child is removed from the parental home, [OCS]
shall provide reasonable visitation between the child and the child’s parents . . . .”).
       9
            See CINA Rule 19.1(a) (requiring OCS to demonstrate by clear and
convincing evidence that “visits are not in the child’s best interests”).

                                           -8-                                       7088

hearing and rejected Moira’s “assertion that visitation has been denied.” The court then
denied Moira’s motion “because OCS ha[d] established a family contact plan,” but it
noted that OCS should be prepared to address the apparent delay in establishing this plan
at the termination trial.
              The termination trial was held in April 2015.              Moira, testifying
telephonically, explained that since she moved to Oregon she had limited phone access,
but she had been leaving a message with Kayla when she wanted to talk with Abel. She
described her contact with Abel at the time of the trial as follows:
              I get to talk to him as much as I can . . . get a hold of [Kayla]
              or [she can] get a hold of me because my phone situation has
              been hard because I’ve just not been working[,] and I’ve still
              been trying to get into my treatments and joining [Narcotics
              Anonymous] groups, and [Alcoholics Anonymous] groups as
              much as I can.
Dr. Rose testified as an expert witness based on his psychological examination of Moira.
He asserted that unless Moira engaged in treatment, any child living with her would be
at risk of harm. Finally, Anselm testified about her interactions with Moira and noted
her difficulty communicating with Moira throughout the case.
              At the close of the termination trial, the superior court issued oral and
written findings terminating Moira’s parental rights. The court found that Abel was a
child in need of aid because of Moira’s substance abuse. Noting Moira’s relapses,
decision to decline outpatient treatment, token participation in Alcoholics Anonymous
and Narcotics Anonymous, decision to flee Alaska, failure to maintain contact with OCS,
and failure to maintain consistent contact with Abel, the court determined that Moira had
failed to remedy the conduct that put Abel at substantial risk of harm. The court also
found that OCS made reasonable efforts to promote reunification throughout the case.
And it found Moira not credible and determined that OCS’s reasonable efforts burden


                                            -9-                                      7088

was necessarily reduced after Moira left Alaska and failed to provide reliable contact
information. Finally the court found that returning Abel to Moira’s care would be
contrary to his best interests.
              Moira appeals the termination of her parental rights to Abel.
III.	 STANDARD OF REVIEW
              We review a trial court’s decision to deny a review hearing for abuse of
discretion.10 “A trial court abuses its discretion only if its decision arises from an
improper motive or is arbitrary, capricious, or manifestly unreasonable.”11
              “Whether factual findings satisfy the requirements of the applicable child
in need of aid . . . statute is a question of law that we review de novo,”12 adopting the rule
of law most persuasive in light of precedent, reason, and policy.13
IV.	   DISCUSSION
       A.	    The Superior Court Did Not Abuse Its Discretion In Denying Moira’s
              Request For A Visitation Review Hearing.
              In her motion for a visitation review hearing, Moira argued that OCS
violated her right to reasonable visitation under AS 47.10.084(c) and AS 47.10.080(p).
She noted her attempts to contact OCS and restart visitation, and she asserted that OCS’s
failure to respond to her inquiries constituted a de facto denial of visitation with Abel.


       10
            Lara S. v. State, Dep’t of Heath & Soc. Servs., Office of Children’s Servs.,
209 P.3d 120, 124 (Alaska 2009).
       11	
              Id. at 124-25.
       12
              Theresa L. v. State, Dep’t of Health & Soc. Servs., Office of Children’s
Servs., 353 P.3d 831, 837 (Alaska 2015) (citing Ralph H. v. State, Dep’t of Health &Soc.
Servs., Office of Children’s Servs., 246 P.3d 916, 920 (Alaska 2011)).
       13
              Susan M. v. Paul H., 362 P.3d 460, 463 (Alaska 2015) (quoting Rockstad
v. Erikson, 113 P.3d 1215, 1219 (Alaska 2005)).

                                            -10-	                                       7088

Moira concluded that she was entitled to a review hearing under AS 47.10.080(p) and
CINA Rule 19.1(a).
              The right to reasonable visitation for parents whose parental rights have not
been terminated originates from AS 47.10.084(c), which provides: “When there has
been transfer of legal custody . . . and parental rights have not been terminated by court
decree, the parents shall have residual rights and responsibilities. These residual rights
and responsibilities of the parent include . . . the right and responsibility of reasonable
visitation . . . .” Alaska Statute 47.10.080(p) explains what constitutes reasonable
visitation:
              When determining what constitutes reasonable visitation . . . ,
              [OCS] shall consider the nature and quality of the
              relationship that existed between the child and the family
              member before the child was committed to the custody of
              [OCS]. . . . [OCS] may deny visitation to the parents . . . if
              there is clear and convincing evidence that visits are not in
              the child’s best interests. If [OCS] denies visitation to a
              parent . . . , [OCS] shall inform the parent . . . of a reason for
              the denial and of the parent’s . . . right to request a review
              hearing as an interested person. A parent . . . who is denied
              visitation may request a review hearing. (Emphases added.)
CINA Rule 19.1(a) similarly provides that a parent who has been denied visitation may
move for a hearing “at which [OCS] must show by clear and convincing evidence that
visits are not in the child’s best interests.”
              On appeal Moira argues that the superior court erred when it denied her
motion for a visitation review hearing. She claims that the family contact plan
established by OCS, which relied on Kayla calling Moira and on Moira traveling to
Washington to visit Abel, was unreasonable given Moira’s limited access to a phone and
lack of driver’s license. Had the court granted her motion for a visitation review hearing,
she asserts that she would have demonstrated the plan was impractical. Moira further

                                             -11-                                    7088

claims that after denying her motion for a review hearing, the court used her inability to
follow the plan against her when it terminated her parental rights. She concludes that the
court’s failure to grant the hearing prejudiced her case at the termination trial and
accordingly asks us to reverse the superior court’s decision.
             Moira’s argument overlooks the fact that, after OCS filed its family contact
plan, Moira did not file a reply opposing the plan nor did she challenge its inadequacy
at the termination trial. Moira’s motion for a visitation review hearing, which was filed
before OCS established its family contact plan, alleged that OCS had not responded to
her requests for visitation and had therefore effectively denied her visitation. And
though Moira supported the motion with examples of her correspondence with OCS,
those exhibits did not show that OCS objected to visitation. “[B]ecause OCS ha[d]
established a family contact plan,” which appeared to address Moira’s concerns, the
court denied the motion.
             Moira argues that the family contact plan did not conclusively establish that
she no longer was suffering a de facto termination of her visitation rights. Moira also
argues that even if OCS’s family contact plan established that she did not suffer a
de facto termination of her visitation rights, there was still an ongoing controversy
warranting a review hearing, because the superior court could have given Moira
additional relief by augmenting the family contact plan.
             However, when the superior court denied the motion for a review hearing,
it had no way of knowing that Moira objected to the family contact plan. The sole issue
that Moira raised in her motion was a lack of visitation; she requested “a review hearing
to address the denial of visitation.” (Emphasis added.) The motion did not mention any
concerns with phone access or transportation. The family contact plan provided
visitation through both phone contact and in-person visits. It thus granted Moira all the
relief she requested in her motion.

                                          -12-                                      7088

              It is unclear why the superior court would need to hold a hearing to review
the denial of visitation when OCS had already established a visitation plan and permitted
visitation. Accordingly it was reasonable for the superior court to conclude that OCS
had resolved the sole issue before it, lack of visitation, and that the matter no longer fell
under CINA Rule 19.1(a), which provides for review hearings when visitation has been
denied. Thus the superior court did not err when it denied Moira’s motion.14
       B.	    The Superior Court Did Not Erroneously Lower OCS’s Burden To
              Make Reasonable Efforts.
              Before terminating parental rights, a court must find that OCS “has
complied with the provisions of AS 47.10.086 concerning reasonable efforts.”15 Alaska
Statute 47.10.086(a) requires OCS to “make timely, reasonable efforts to provide family
support services to the child and to the parent[] . . . that are designed to . . . enable the
safe return of the child to the family home.” Such reasonable efforts include
“identify[ing] family support services that will assist the parent . . . in remedying the
conduct or conditions in the home that made the child a child in need of aid” and
“actively offer[ing] . . . and refer[ring] the parent” to such services.16 The statute also
provides limited exceptions to the requirement that OCS make reasonable efforts.17




       14
              Because we resolve Moira’s appeal on these grounds, we do not address the
constitutional arguments regarding her right to visitation that she also makes on appeal.
       15
              AS 47.10.088(a)(3).
       16
              AS 47.10.086(a)(1)-(2).
       17
              AS 47.10.086(b)-(c).

                                            -13-	                                      7088

              When reviewing a superior court’s reasonable efforts determination, we
evaluate OCS’s efforts in light of the specific facts of each case.18 We also have held that
a superior court may determine at the termination trial that the reasonable efforts
requirement is excused.19
              Consistent with our case law, the superior court evaluated OCS’s efforts in
light of the specific facts of this case. The court found:
              Reasonable efforts have been made by [OCS] at all times.
              Necessarily those efforts were reduced when [Moira]
              relocated and did not have reliable contact information.
              [OCS] ha[s] to be able to contact her to engage in efforts.
              But that was [Moira’s] choice. She has not been proactive in
              addressing . . . what she says is the reason for her choice,
              more significant contact with her son.




       18
               See, e.g., Shirley M. v. State, Dep’t of Health & Soc. Servs., Office of
Children’s Servs., 342 P.3d 1233, 1241 (Alaska 2015) (“Reunification efforts need not
be perfect; they need only be reasonable under the circumstances depending upon: the
parent’s substance abuse history . . . ; her willingness to participate in treatment; the
history of services provided by OCS; and the parent’s level of cooperation with OCS’s
efforts. The reasonableness of OCS’s efforts may also depend on the parent’s expressed
interest in parenting, with OCS’s responsibility for reunification efforts decreasing as the
parent’s interest decreases.” (footnotes omitted)); Sherman B. v. State, Dep’t of Health
& Soc. Servs., Office of Children’s Servs., 290 P.3d 421, 432 (Alaska 2012) (“We have
acknowledged that the State has some discretion both in determining what efforts to
pursue and when to pursue them.”); Sean B. v. State, Dep’t of Health & Soc. Servs.,
Office of Children’s Servs. 251 P.3d 330, 338 (Alaska 2011) (“A parent’s willingness to
participate in services is relevant to the scope of the efforts OCS must provide.”).
       19
              Vivian P. v. State, Dep’t of Health & Soc. Servs., Div. of Family & Youth
Servs., 78 P.3d 703, 709 (Alaska 2003) (“But the fact that [OCS] is precluded from
determining on its own that reasonable efforts are unnecessary under AS 47.10.086(c)(1)
does not preclude the court from determining after commencement of a termination trial
that the reasonable efforts requirement is excused.”).

                                           -14-                                       7088

                 Moira argues that the statutory scheme requires OCS to make reasonable
efforts unless the superior court, after notice and hearing, decides that the specific
circumstances obviate the need for reasonable efforts. She asserts that analyzing OCS’s
efforts in light of the specific circumstances of each case improperly empowers OCS to
abdicate its responsibility to make reasonable efforts, in contravention of the statutory
scheme.     This approach, she explains, deprives litigants of notice of outcome-
determinative issues and “conflicts with notions of fundamental fairness and notice,”
because this approach allows courts to determine, after the fact, whether OCS had a
reduced burden to make reasonable efforts.
                 Moira’s arguments are not persuasive. Although the statutory scheme
recognizes the superior court’s role in determining whether OCS may cease making
reasonable efforts,20 Moira does not identify a statutory requirement that OCS efforts be
deemed reasonable before a termination trial. The statute does not require such a pre­
trial finding.
                 Further, Moira’s claimthat the approach unfairly deprives a parent of notice
about what efforts OCS might make also lacks merit.                Waiting to review the
reasonableness of OCS efforts until the termination trial does not allow OCS to evade
its responsibility to provide objectively reasonable efforts. It provides a check to ensure




       20
              AS 47.10.086(b) (providing that the reasonable efforts requirement may be
excused “[i]f the court makes a finding at a [permanency] hearing” that the parent has
not sufficiently remedied the conduct or conditions that led to the commencement of
proceedings); AS 47.10.086(c) (providing that “[t]he court may determine that
reasonable efforts . . . are not required if the court has found by clear and convincing
evidence” that one of many enumerated aggravated circumstances exist).
                                             -15-                                      7088

that OCS met its obligation in light of the specific circumstances of each case. Our
precedents very clearly identify the efforts that parents should expect: reasonable efforts
under the circumstances.21
              Finally, Moira claims that the superior court improperly lowered OCS’s
burden to prove reasonable efforts after her move to Oregon. She argues that we should
reverse the court’s reasonable efforts finding, because the court blamed Moira for leaving
Alaska when it terminated her parental rights. She claims the court thereby “diluted
OCS’s burden, failed to honor the statutory scheme instructing OCS to seek advance
permission to suspend efforts, and deprived Moira of adequate notice that her relocation
would be used against her in this manner.”
              But Moira’s argument takes the court’s finding out of context; in its oral
findings the court stated: “Reasonable efforts have been made by [OCS] at all times.
Necessarily those efforts were reduced when [Moira] relocated and did not have . . .
reliable contact information.” This finding is reasonable based on the testimony of OCS
caseworker Anselm and Moira about the difficulty that Moira had with telephone
communication after she moved to Oregon. Anselm testified that OCS had trouble
communicating with Moira throughout the case, including before Moira’s move, because
Moira’s phone number and address frequently changed and because she did not respond
to voicemails and letters. Moira’s move only exacerbated these communication issues:
Anselm explained that Moira did not inform OCS that she was moving to Oregon, and
Anselm did not know her whereabouts for some time. Anselm further testified that she




       21
             See, e.g., Shirley M., 342 P.3d at 1241-42; Sherman B., 290 P.3d at 432-33;
Sean B., 251 P.3d at 338-39.
                                           -16-                                      7088
had been unsuccessful in directly contacting Moira after she moved to Oregon. Anselm
also stated that Moira never told her that she had limited phone access and never
provided OCS with an email address.
              Moira’s testimony acknowledged that she had irregular contact with both
Abel and OCS because of her unreliable access to a telephone. She explained that she
was living in a rural area in Oregon, and her mother, the only person in the house with
a working cell phone, was often out of town. And she asserted that she could not afford
her own phone because she had not been working. Together, Moira’s and Anselm’s
testimony support the superior court’s finding that OCS made reasonable efforts to
facilitate reunification given the specific facts of this case. Moira does not challenge the
superior court’s factual findings on this issue; and the court’s findings about the efforts
OCS made are well supported.
              The superior court followed our precedents in analyzing the reasonableness
of OCS’s efforts: it did not err in determining that a decreased level of communication
was reasonable given the circumstances of Moira’s move.
V.     CONCLUSION
              Because the superior court did not abuse its discretion in denying Moira’s
motion for a placement review hearing and properly applied our precedents when finding
that OCS made reasonable efforts, we AFFIRM the superior court’s termination of
Moira’s parental rights.




                                           -17-                                       7088